DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 04, 2021 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on December 11, 2019 with respect to claims 14-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Disposition of Claims
Claims 14-16 and 19-20 are pending in this application.
Claims 14-16 and 19-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 14, the term "intake/exhaust port channel" in claim 14 is confusing because it can be interpreted as if the claim limitation require a same port channel that works for both intake and exhaust at the same time.  However, in view of Applicant’s own disclosure said term is just an optional limitation meaning intake or exhaust port channel. Accordingly, in order to advance prosecution, said term will be read and interpreted as “intake or exhaust port channel”.

Further on, the limitation “the crankcase extension configured for removal from the crankcase to change a displacement of the engine assembly” is confusing because it creates the expectation that said limitation have a positive structural limitation added to claim 14.
Present Application Written Specification revealed that said limitation is a product-by-process limitation as per paragraph [0023] of the Present Application Written Specification.

In order to advance prosecution, said term will be read and interpreted as a product-by process limitation and further on in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e engine assembly crankcase extension, does not depend on its method of production, i.e. “configured for removal from the crankcase to change a displacement of the engine assembly”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

With regard to claims 15-16, the limitations “the crankshaft selected to accommodate a height of a removed portion of the crankcase extension” and “the crankshaft is selected so as to decrease the displacement of the engine assembly” are confusing because it creates the expectation that said limitations have a positive structural limitation added to claims 15-16.
However, inspection of the Present Application Written Specification revealed that said limitations are product-by-process limitations as per paragraph [0023] of the Present Application Written Specification.

In order to advance prosecution, said term will be read and interpreted as product-by process limitations and further on in accordance to MPEP 2113, the method of forming the device is crankshaft, does not depend on its method of production, i.e. “the crankshaft selected to accommodate a height of a removed portion of the crankcase extension” and “the crankshaft is selected so as to decrease the displacement of the engine assembly”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claims 19-20 are also rejected under 35 U.S.C. 112(b) because of their dependency upon base claim 14 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jufuku – (US 6,330,871 B1), in view of Davis – (US 6,546,902 B1).

With regard to claim 14, Jufuku (Annotated Fig. 1 below) disclose:
An engine assembly, comprising: 
an engine including an engine block portion (1) integrally formed with a cylinder head portion (Annotated Fig. 1: Col. 7, Lines 52-55), the engine block portion (1) including a plurality of cylindrical cylinder block openings (14: Col. 1, Lines 8-14) and a first mating surface (501), the engine block portion defining an intake (5) or exhaust (6) port channel (Annotated Fig. 1);
a crankcase (20) coupled to the engine block portion (1), the crankcase (20) including a second mating surface (502) comprising a crankcase extension (510), the crankcase extension (510) “configured for removal from the crankcase to change a displacement of the engine assembly”.

Examiner Notes and Annotated Figures
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e engine assembly crankcase extension, does not depend on its method of production, i.e. “configured for removal from the crankcase to change a displacement of the engine assembly”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).


    PNG
    media_image1.png
    560
    837
    media_image1.png
    Greyscale

Jufuku Annotated Fig. 1

But Jufuku does not disclosed “…a valve cartridge assembly coupled to the cylinder head portion, the valve cartridge assembly comprising: a cartridge housing including a port and a valve seat defining a valve seat opening, the port fluidly coupling the intake or exhaust port channel with the valve seat opening; a valve disposed within the cartridge housing, the valve including a valve stem and a valve head, the valve head positioned in the valve seat in a closed configuration and the valve head extending out of the valve seat opening in an open configuration; and a valve spring coupled to the cartridge housing and the valve stem, biasing the valve towards the closed configuration…”.

However, Davis (Figs. 14-17: Third Embodiment) discloses:
a valve cartridge assembly (Davis Col. 10, Lines 18-38) coupled to the cylinder head portion (110), the valve cartridge assembly comprising:
a cartridge housing (115) including a port (25) and a valve seat defining a valve seat opening (801: Davis Annotated Figs. 16-17 below), the port (25) fluidly coupling the intake (26) or exhaust (28) port channel with the valve seat opening (801);
a valve (33) disposed within the cartridge housing (115), the valve (33) including a valve stem (805) and a valve head (806), the valve head (806) positioned in the valve seat in a closed configuration and the valve head (806) extending out of the valve seat opening (801) in an open configuration; and
a valve spring (93) coupled to the cartridge housing (115) and the valve stem (805), biasing the valve (33) towards the closed configuration.

    PNG
    media_image2.png
    514
    901
    media_image2.png
    Greyscale

Davis Annotated Figs. 16-17

Regarding the motivation that one skill in the art would have to use Davis teachings, it is noted that there are difficulties in manufacturing the intake and exhaust cavities within the engine cylinder head and/or cylinder block. Such difficulties can present problems when repairs or refurbishment of the cylinder head/cylinder block is necessary (Davis Col. 10, Lines 18-38).

  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine structure of Jufuku incorporating the valve cartridge assembly modular construction as taught by Davis in order that when deemed necessary, the valve cartridge assembly with accompanying intake and exhaust valves and valve housing can be easily simply be removed for repair or replacement (Davis Col. 10, Lines 18-38).

With regard to claim 15, Jufuku in view of Davis disclose the engine device according to claim 14, and further on Jufuku also discloses:
a crankshaft (not shown but implied) installed in the crankcase (20), “the crankshaft selected to accommodate a height of a removed portion of the crankcase extension”.

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e crankshaft and crankcase extension, does not depend on its method of production, i.e. “selected to accommodate a height of a removed portion of the crankcase extension”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

With regard to claim 16, Jufuku in view of Davis disclose the engine device according to claim 15, and further on Jufuku also discloses:
wherein “the crankshaft is selected so as to decrease the displacement of the engine assembly”.

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e crankshaft, does not depend on its method of production, i.e. “selected so as to decrease the displacement of the engine assembly”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).


With regard to claim 19, Jufuku in view of Davis disclose the engine device according to claim 14, and further on Davis also discloses:
wherein the cartridge housing (115) further includes a guide channel (820), the guide channel (820) accommodating the valve stem (805) and restricting the valve (33) to a two-directional movement.

With regard to claim 20, Jufuku in view of Davis disclose the engine device according to claim 14, and further on Davis also discloses:
wherein the cartridge housing (115) includes a plurality of valves (31, 33), and corresponding pluralities of each of the valve seat, the valve seat opening (801), and the valve spring (93).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,526,932 B1 – Sarhan (Figs. 1-2)
US 2007/0272179 A1 – Luercho (Figs. 3-6)
US 3,447,524 A – PFLEGHAAR (Fig. 1)
US 3,402,913 A – PAYNE (Fig. 1)
WO 2008/127764 A1 – MOHAMED (Figs. 6-9)
EP 0076348 A1 – MIYANO (Figs. 1-2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                        /DAVID HAMAOUI/Primary Examiner, Art Unit 3747